DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0233834 A1) in view of Midorikawa (US 2006/0232529 A1) and Choi (US 2010/0007811 A1).
Re claims 1-3, Park discloses a device comprising a first substrate (31); a first thin film transistor (40) disposed on the first substrate; a first color filter (45) disposed on the first transistor; a first pixel electrode (51) disposed on the first color filter and connected to the first transistor; a first alignment layer disposed on the first pixel electrode (paragraph 0020); and a first spacer (53, 55) overlapping the first transistor in a plan view (Fig. 3).  Park does not disclose the device wherein the first alignment layer is disposed on the first color filter; and the first spacer is disposed on the first alignment layer, wherein the first spacer contacts the first alignment layer, wherein the first alignment layer contacts the first color filter around the first pixel electrode.
Midorikawa discloses a device comprising a first alignment layer (23) disposed on a first color filter (13), wherein the first alignment layer contacts the first color filter around the first pixel electrode (21)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first alignment layer is disposed on the first color filter; and the first spacer is disposed on the first alignment layer, wherein the first spacer contacts the first alignment layer, wherein the first alignment layer contacts the first color filter around the first pixel electrode since doing so would reduce the amount of layers needed and also would obtain a continuous alignment layer that would not be required to be patterned.   The first spacer (53, 55) of Park would be disposed on and in contact with the first alignment layer (23) of Midorikawa.
Additionally, Midorikawa does not disclose the device wherein the first spacer overlaps a portion of the first pixel electrode as well.
Choi discloses a device wherein a first spacer (321) overlaps a portion of the first pixel electrode (191).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first spacer overlaps a portion of the first pixel electrode to cover all the space between neighboring pixel electrodes even if misaligned (paragraph 0068).
Re claim 4, Park discloses the device wherein the first spacer (53, 55) overlaps a first channel (37) of the first transistor in the plan view.  
Re claim 5, Park discloses the device comprising another pixel such as in region ‘B’ of Fig. 5, further comprising a second transistor (40) spaced apart from the first transistor and disposed on the first substrate; a second color filter (45) disposed on the second transistor; a second pixel electrode (51) disposed on the second color filter, connected to the second transistor; and a second spacer (53, 55) overlapping the second transistor in the plan view.
Park does not disclose the device wherein the first alignment layer covers a second pixel electrode; and the second spacer is disposed on the first alignment layer.
Midorikawa discloses the device wherein a first alignment layer (23) cover a second pixel electrode (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first alignment layer covers a second pixel electrode; and the second spacer is disposed on the first alignment layer since doing so would reduce the amount of layers needed.  The second spacer (53, 55) of Park would be disposed on the first alignment layer (23) of Midorikawa.
Re claim 6, Park discloses the device wherein a height of the first spacer (Fig. 6A) is different from a height of the second spacer (Fig. 6B).
Re claim 7, Park discloses the device wherein the first spacer (Fig. 6A) has a height higher than a height of the second spacer (Fig. 6B).
Re claim 10, Park discloses the device wherein the second spacer overlaps a second channel (37) of the second transistor in plan view.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Midorikawa and Choi., in view of Won et al. (US 2011/0299002 A1).
Park does not disclose the device wherein a width of the first spacer is different from a width of the second spacer, wherein the first spacer has a width greater than a width of the second spacer.
Won et al. discloses a device in Fig. 8 wherein a width of a first spacer (351) is different from a width of a second spacer (352), wherein the first spacer has a width greater than a width of the second spacer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a width of the first spacer is different from a width of the second spacer, wherein the first spacer has a width greater than a width of the second spacer since one would be motivated to prevent pooling and smearing (paragraph 0095). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Midorikawa and Choi, in view of Kim et al. (US 2008/0068536 A1).
Park does not disclose the device wherein a thickness of the first color filter is greater than a thickness of the second color filter.
Kim et al. discloses a device wherein thicknesses of the red, green and blue color filters are different (Fig. 2B, ref. R, G B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a thickness of the first color filter is greater than a thickness of the second color filter since one would be motivated to compensate for black luminance (paragraph 0008).  Region (A) of Fig. 5 of Park may comprise a thickness of the first color filter that is greater than a thickness of another region of a different color.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Midorikawa and Choi, in view of Ha et al. (US 2002/0113927 A1).
Re claim 12, Park discloses a device further comprising a second substrate (61) disposed on the first substrate; a common electrode (63) disposed under the second substrate; a second alignment layer disposed under the common electrode (paragraph 0020); and a liquid crystal display between the first alignment layer and the second alignment layer (paragraph 0020).   Park does not disclose a black matrix disposed under the second substrate and overlapping the first and second spacers in the plan view. 
Ha et al. discloses a device wherein a black matrix (320) is disposed under the second substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a black matrix disposed under the second substrate and overlapping the first and second spacers in the plan view since one would be motivated to prevent leakage of light in a transflective device (paragraph 0030).
Park discloses first and second alignment layers (paragraph 0020), but does not disclose the device wherein the first and second spacers are disposed between the first alignment layer and the second alignment layer.
Midorikawa discloses a device wherein first and second alignment layers (23,39) are continuous (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first and second spacers are disposed between the first alignment layer and the second alignment layer since one would be motivated to obtain a continuous alignment layer that would not be required to be patterned.  The first and second spacers of Park would be disposed between alignment layers (23, 39) of Midorikawa.
Re claims 13 and 14, Park does not disclose the device wherein the first spacer contacts the first and second alignment layer or wherein the first spacer contacts the first alignment layer and is spaced apart from the second alignment layer.
Midorikawa discloses a device wherein the first and second alignment layers (23, 39) are continuous (Fig. 1).  The first spacer (53, 55) in Fig. 3 would be in contact with the first and second alignment layers (23, 39) of Midorikawa.  Additionally, the first spacer (53, 55) in Fig. 6B would be in contact with the first alignment layer (23) and spaced apart from the second alignment layer (39) of Midorikawa.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first spacer contacts the first and second alignment layer or wherein the first spacer contacts the first alignment layer and is spaced apart from the second alignment layer since one would be motivated to obtain a continuous alignment layer that would not be required to be patterned.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871